Citation Nr: 1823483	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1990.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of August 2011 and January 2016 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).


FINDINGS OF FACT

1.  The Veteran's asthma has not been manifested by a 1 second forced expiratory volume (FEV-1) of 55-percent predicted or less; an FEV-1 over forced vital capacity (FEV-1/FVC) volume of 55-percent predicted or less; intermittent courses of systemic corticosteroids; required daily use of systemic high dose corticosteroid or immuno-suppressive medications; at least monthly visits to a physician for required care for exacerbations; or more than one attack per week with episodes of respiratory failure.

2.  The Veteran is not currently shown to have a bilateral hearing loss by VA standards.

3.  The Veteran does not have tinnitus.

4.  The Veteran's service-connected asthma is not shown by the evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of TDIU on an extraschedular basis.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for asthma have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.655(a), (b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2017).

2.  Bilateral hearing loss was not incurred in the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a July 2011 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


I.  Higher Initial Rating

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

An August 2011 rating decision granted service connection for asthma at an initial 30 percent disability rating, effective June 10, 2011 under Diagnostic Code 6022.

Diagnostic Code 6602 provides for a 30 percent evaluation when pulmonary function testing (PFT) shows FEV-1 is 56 to 70 percent predicted; FEV-1/forced vital capacity (FVC) is 56 to 70 percent; or there is daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  

A 60 percent rating is warranted where FEV-1 is 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent disability rating is warranted where FEV-1 of less than 40 percent predicted; FEV-1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Code 6602.

The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96 (d)(5).

Factual Background and Analysis

The Veteran underwent a VA examination in July 2011.  The Veteran had a positive history of non-productive cough, productive cough, wheezing, dyspnea, fever, anorexia and night sweats.  He had a non-productive cough one or several times daily.  His productive cough type was purulent or mucopurulent.  His wheezing frequency was several times a day and his dyspnea onset occurred on moderate exertion.  He had several per year clinical visits for his asthma exacerbations.  He had asthma attacks frequently throughout the year.  There was moderate impairment in between asthma attacks.  There was no deformity of the chest wall and no signs of significant weight loss or malnutrition.  There was no acute cardio or pulmonary abnormality.  On the PFT test, pre-bronchodilator readings were FEV-1 of 92 percent, FVC of 92 percent, and FEV-1/FVC of 57 percent.  Post-bronchodilator readings were FEV-1 of 72 percent, FVC of 97 percent, and FEV-1/FVC of 58 percent.  The effect on the Veteran's usual occupation was that he was assigned different duties and had increased absenteeism.  The effects of his occupational activities and activities of daily living were lack of stamina, shortness of breath and wheezing.  

A December 2014 VA treatment note demonstrated that the Veteran reported that he had asthma and that he took Symbicort and Albuterol inhalers.  

The Board finds that the preponderance of the evidence is against an initial rating in excess of 30 percent for the Veteran's service-connected asthma.

As noted above, to receive an initial rating in excess of 30 percent, the evidence must show FEV-1 in the range from 40 to 55 percent of predicted value, or; the ratio of FEV-1/FVC is in the range from 40 through 55 percent, or at least monthly visits to a physician for required care of exacerbations, or: intermittent courses (at least three per year) of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Notably, on VA examination in July 2011, post-bronchodilator readings were FEV-1 of 72 percent and FEV-1/FVC of 58 percent.  Additionally, while the examiner noted that the Veteran had several per year clinical visits for his asthma exacerbations, there was no evidence on the VA examination or in later VA treatment records that the Veteran had at least monthly visits to a physician for required care of exacerbations.

The Board also notes that a December 2014 VA treatment note indicated that the Veteran reported he took Symbicort and Albuterol. 

However, Diagnostic Code 6602 distinguishes between "inhalational" therapy and "systemic" therapy.  Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.  If treatment requires "systemic" therapy, higher ratings are assigned depending on frequency of use. 

By its own language, Diagnostic Code 6602 indicates that bronchial asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411 (2006) (noting that "Diagnostic Code 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids").  Indeed, the Court in LaPointe affirmed the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]." See id. [The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-precedential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992)]. 

The Board recognizes that the Veteran was prescribed an inhaled medication ("Symbicort" or Budesonide/formoterol and Albuterol), but these medications have not been referred to as the equivalent of daily oral or parenteral use of corticosteroids.  As a result, there is no probative evidence that the Veteran was prescribed daily courses of systemic (oral or parenteral) high-dose corticosteroids or immuno-suppressive medications to warrant a higher initial disability rating.

Accordingly, the Board finds that the Veteran's asthma has not been manifested by FEV-1 worse than 56 percent predicted, FEV-1/FVC worse than 56 percent predicted, at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids to warrant a higher initial 60 percent rating under Diagnostic Code 6602.  

In sum, an initial rating in excess of 30 percent is not warranted at any point during the rating period on appeal for asthma.  As the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as sensorineural hearing loss is through a demonstration of continuity of symptomatology.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of bilateral hearing loss or tinnitus.

Audiometric testing on the Veteran's June 1998 enlistment examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
5
5
LEFT
20
5
5
5
10


Audiometric testing on the Veteran's July 1990 separation examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
20
LEFT
5
5
5
5
15


The Veteran underwent a VA examination in July 2011.  Audiometric testing in July 2011 revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
22
24
22
22
22
LEFT
25
25
25
16
24

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.  

The VA examiner opined that the Veteran's claimed bilateral hearing loss was less likely than not related to his in-service noise exposure as the examination did not demonstrate a current hearing loss disability.  The examiner noted that while the Veteran had hearing complaints and reported in-service noise exposure to large weapons, cannons, rocket launchers and dynamite, the examination did not document hearing loss.  Additionally, while the Veteran indicated that he had ringing of the ears in service, he denied current complaints of tinnitus.  The examiner opined that tinnitus was less likely associated to the Veteran's hearing loss as the Veteran did not have hearing loss according to VA criteria.  The examiner specifically indicated that the Veteran currently did not suffer from tinnitus.

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the claims must be denied.

The Veteran contends that he has hearing loss and tinnitus a result of his service as he had noise exposure from cannons, rocket launchers and large weapons.

However, the post-service evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds obtained during the pendency of this claim were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  

Notably, the VA examination in July 2011 does not show a bilateral hearing loss disability by VA standards.  Thus, there is no competent evidence reflective of a hearing loss disability as defined by 38 C.F.R. § 3.385 at any time during the pendency of this appeal.

Additionally, there is no current diagnosis of tinnitus as the July 2011 VA examiner specifically indicated that the Veteran currently did not suffer from recurrent tinnitus.

The Board has considered the Veteran's contentions and statements related to his claimed bilateral hearing loss and tinnitus.  However, even conceding that the Veteran was exposed to significant noise in service, the evidence does not show a bilateral hearing loss disability by VA standards or a current diagnosis of tinnitus.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bilateral hearing loss or tinnitus disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claims for service connection for bilateral hearing loss and tinnitus must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

As a layperson, the Veteran is competent to report that he experiences difficulty hearing.  However, he is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385. 

Absent evidence of a current bilateral hearing loss or tinnitus disability diagnosis, the Board concludes that the claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

III.  TDIU

Laws and Regulations

TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Currently, the Veteran is service connected for asthma at a 30 percent disability rating.  Accordingly, his combined disability rating is 30 percent, which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of the Compensation Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2017).  

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of the Compensation a Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

On review of the record, the Board finds that the Veteran is not unemployable by reason of his service-connected disability and that referral to the Director of the Compensation Service for extra-schedular consideration is not warranted.  

The record demonstrates that the Veteran's asthma impacts his ability to perform occupational tasks.  Notably, the July 2011 VA examiner indicated that the Veteran's asthma had an effect on his usual occupation as he was assigned different duties and had increased absenteeism as a result of his lack of stamina, shortness of breath, and wheezing.  

While the Board is sympathetic to the restrictions that encompassed his service-connected asthma disability, the evidence clearly demonstrates that the Veteran's service-connected disability did not preclude employment as the July 2011 VA examination only noted increased absenteeism and assignment of different work duties.

Additionally, the medical evidence does not contain an opinion that the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.

Accordingly, the Board finds that the preponderance of the evidence is against granting TDIU and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).










	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 30 percent for an asthma disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to TDIU is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


